180 F.2d 580
Jacob CORNET, Appellant,v.Tighe E. WOODS, Housing Expediter, Appellee.
No. 12341.
United States Court of Appeals, Ninth Circuit.
March 14, 1950.

Appeal from the United States District Court for the Northern District of California, Southern Division; michael J. Roche, Judge.
Wexler & Wexler, Millbrae, Cal., for appellant.
Ed Dupree, Gen., Counsel, OHE, A. M. Edwards, Jr., Acting Asst. Gen. Counsel, Francis X. Riley and William A. Moran, Sp. Lit.  Attorneys, Washington, D.C., for appellee.
Before MATHEWS and BONE, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
The judgement of the District Court is affirmed.